Name: Commission Directive 82/475/EEC of 23 June 1982 laying down the categories of ingredients which may be used for the purposes of labelling compound feedingstuffs for pet animals
 Type: Directive
 Subject Matter: marketing;  agricultural activity
 Date Published: 1982-07-21

 Avis juridique important|31982L0475Commission Directive 82/475/EEC of 23 June 1982 laying down the categories of ingredients which may be used for the purposes of labelling compound feedingstuffs for pet animals Official Journal L 213 , 21/07/1982 P. 0027 - 0028 Finnish special edition: Chapter 3 Volume 15 P. 0105 Spanish special edition: Chapter 03 Volume 25 P. 0318 Swedish special edition: Chapter 3 Volume 15 P. 0105 Portuguese special edition Chapter 03 Volume 25 P. 0318 COMMISSION DIRECTIVE of 23 June 1982 laying down the categories of ingredients which may be used for the purposes of labelling compound feedingstuffs for pet animals (82/475/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 79/373/EEC of 2 April 1979 on the marketing of compound feedingstuffs (1), as last amended by Commission Directive 80/695/EEC (2), and in particular Article 10 (b) thereof, Whereas the abovementioned Directive lays down that Member States may require or allow the ingredients used in the manufacture of compound feedingstuffs to be declared ; whereas, pending the adoption of Community provisions, Member States may allow the declaration of ingredients to be replaced by the declaration of categories comprising several ingredients; Whereas some Member States' national provisions permit the grouping of ingredients in different categories ; whereas identical provisions concerning labelling should therefore be laid down so as to facilitate trade between Member States; Whereas these rules should only apply to compound feedingstuffs for pet animals; Whereas rules relating to the labelling of compound feedingstuffs must primarily ensure adequate information for users of the products; Whereas a category may be indicated only where the ingredient or ingredients used are covered by the definition of the category in question; Whereas, by analogy with the provisions laid down for the declaration of ingredients, the list of categories should be given, depending on the provisions laid down by the Member States, either by indicating the amount of each category present or in descending order of their proportion by weight in the compound feedingstuff; Whereas, however, it is not possible to establish categories covering all the ingredients of compound feedingstuffs ; whereas, therefore, the manufacturer must indicate in addition any ingredients not belonging to any of the categories listed in the Annex; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee for Feedingstuffs, HAS ADOPTED THIS DIRECTIVE: Article 1 Where, pursuant to Article 5 (7) of Directive 79/373/EEC, the national provisions of Member States lay down that the indication of ingredients may be replaced by the indication of categories comprising several ingredients, only the categories listed in the Annex hereto may be indicated on the packaging, container or label of compound feedingstuffs for pet animals. Article 2 The Member States shall bring into force not later than 1 January 1985 the laws, regulations and administrative provisions necessary to comply with the provisions of this Directive. They shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 23 June 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 86, 6.4.1979, p. 30. (2) OJ No L 188, 22.7.1980, p. 23. ANNEX Categories of ingredients which may be indicated in place of individual ingredients >PIC FILE= "T0021865">